DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1, and thus dependent claims 2-3, 5-6, 9-11, 13-15, 22, 25-28, and 58, claim 2, and thus dependent claim 3-6, 9-10, 11, 13-15, 22, and 58, and claim 3, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	It is noted that with respect to claim 1, claim 4 is not rejected under this heading given claim 4 appears to recites the structure of the thermal management component that achieves the functional feature presented within claim 1.  This does not hold true for the functional features of claims 2-3 such that claim 4 is rejected with these claims.  An analysis follows.
	Claim 1 recites in part:
 “wherein the battery further comprises a thermal management component disposed opposite to the pressure relief mechanism, the thermal management component is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells.”  

The claim recites the non-structural term of a component (see MPEP 2181, Section IA) in which generic placeholders for the term “means” are discussed including a “a component.”  The use of “thermal management” only describes the function of the non-structural “component” and does not provide any structure (see MPEP 2181, Section IB and the analogous example pertaining to “ink delivery means”).   The claim then goes on to recite functional language in terms of the result/function that the non-structural entity achieves without reciting the specific structure that performs the function, i.e., it is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells (see MPEP 2181, Section I with “configured to” being analogous to “for” and the subsequent feature recited being purely functional without being modified by any structure performing the claimed function).  
	Accordingly, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  
Claims 2 and 3 are also each rejected under this heading for the same reason as claim 1 as each of these claims simply recite further functions achieved by the thermal management component without any structure defined whatsoever.  MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming all thermal management components that are configured to achieve the functions presented.   
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all configurations that are configured to achieve the result claimed and having any structure given no structure is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, claims 1-3 each recite purely functional language that are results obtained without any defining structural entities.  This is an all-encompassing claim that covers any and all thermal management components that achieve the results/properties claimed.   As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the fields of batteries, pressure relief mechanisms, and thermal management components, although not entirely unpredictable, is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, chemistry, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches a single embodiment that achieves the property/results obtained with minor variations thereof for the thermal management component, and does not provide any further guidance on obtaining other structural configurations or entities that achieve the results claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of options for all known thermal management components that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The rejection of claims 1 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) is maintained.
	Regarding claim 1, Aikata teaches an energy storage module (“battery”) (Figs. 5-6), comprising: 
a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising: 
a rupture valve 6 (“pressure relief mechanism”), and 
a bus component 32 configured to electrically connect the plurality of battery cells 1 (Figs. 5-6),
wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon);
wherein the energy storage module (“battery”) (Figs. 5-6) further comprises a cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6, and the cooling member 33 (“thermal management component”) is configured to accommodate a refrigerant (“a fluid”) to adjust the temperatures of the plurality of battery cells 1 (P100).
It is noted that that the battery or thermal management component of the battery is not required to actually include a fluid, merely that the thermal management component is capable of/configured to accommodate a fluid (i.e., has a space/structure capable of such).
Figure 6 is reproduced below with the pressure relief mechanism 6 circled and illustrated on a top side of the energy storage module (“battery), with the cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6 (i.e., on the other side (the bottom side of Fig. 6)).

    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

	Regarding claim 25, Aikata teaches wherein the at least one battery cell 1 further comprises a housing (Figs. 1-2) having an opening and enclosed by a plurality of walls, and a cover plate for closing the opening, and wherein the pressure relief mechanism 6 is arranged on at least one of the plurality of walls (P24).
Regarding claim 26, Aikata teaches wherein an outer surface of the pressure relief mechanism is flush with or recessed into an outer surface of the at least one wall as illustrated in Fig. 4.
Regarding claim 27, Aikata teaches wherein the pressure relief mechanism 6 is arranged at (broadly defined as in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (Fig. 2).

5.	The rejection of claims 1-3, 5-6, 9-11, 13, 15, 22, and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2013/0095356) is maintained.
Regarding claim 1, Shimizu teaches a battery 200, 210, 220, 230, 300, 310 (Figs. 2-11- all embodiments), comprising: 
a plurality of battery cells 100, at least one battery cell of the plurality of battery cells 100 comprising: 
a pressure release valve 14 (“pressure relief mechanism”); and 
a bus component (bus bar 33) configured to electrically connect the plurality of battery cells 100 (Figs. 8 and 10),
wherein the pressure relief mechanism 14 and the bus component 33 are respectively arranged on different sides of the at least one battery cell 100 (see Figs. 8, 10), such that emissions from the at least one battery cell 100 are discharged in a direction away from the bus component 33 when the pressure relief mechanism 14 is actuated (full disclosure relied upon).  
It is noted that in an alternative interpretation, the claimed “bus component” may be the combination of both bus bar 33 conductor part 34 of Shimizu; unless otherwise noted, just the bus bar 33 will be relied upon for the component in the dependent claims.
Furthermore regarding claim 1, Shimizu teaches the battery 200, 210, 220, 230, 300, 310 (Figs. 2-11- all embodiments) further comprises a thermal management component (30, 70, 21 – first interpretation or just 70, 21- second interpretation) disposed opposite to the pressure relief mechanism 14, and the thermal management component (30, 70, 21 OR 70, 21) is configured to adjust temperatures of the plurality of battery cells 100 by way of accommodating discharged gas (“a fluid”) of the cells released due to pressure increased in the battery.  The temperatures of the plurality of battery cells are intrinsically lowered (“adjusted”) given the release of pressure (i.e., the ideal gas law of PV=nRT:  when pressure goes down, so does temperature) achieved by way of the thermal management component (30, 70, 21 OR 70, 21) which allows for said release of pressure and intrinsic, concurrent lowering of the temperatures of the plurality of cells.  
It is noted that that the battery or thermal management component of the battery is not required to actually include a fluid, merely that the thermal management component is capable of/configured to accommodate a fluid (i.e., has a space/structure capable of such).
Regarding claim 2, Shimizu teaches the thermal management component (30, 70, 21 – first interpretation or just 70, 21- second interpretation) (any of the embodiments taught- see Figs. 2a-8, 10) being configured to be damaged when the pressure relief mechanism 14 is actuated (component 70 opens or breaks- P35, 49-50, 55), such that the emissions from the at least one battery cell 100 pass through the thermal management component (30, 70, 21 or 70, 21) (entire disclosure). 
Regarding claim 3, Shimizu teaches wherein the thermal management component (30, 70, 21 or 70, 21) is configured to be damaged when the pressure relief mechanism is actuated (component 70 opens or breaks- P35, 49-50, 55), such that the fluid (discharged gas from the cell) flows out.  
Regarding claim 5, Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
an “avoidance structure” (i.e., the through-hole that penetrates component 30), the avoidance structure being configured to provide an “avoidance space” (i.e., see the space illustrated in Figs. 2a-7) for allowing the pressure relief mechanism 14 to be actuated, and wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure (the through-hole) and the pressure relief mechanism 14, and wherein the avoidance structure is a through hole penetrating the thermal management component (30, 70, 21) (Figs. 2a-7).  
Alternatively (second interpretation), Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
 one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being configured to provide a space for allowing the pressure relief mechanism 14 to be actuated (illustrated in Figs. 2a-2b), and 
wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14.  
Regarding claim 6, Shimizu teaches wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) (second interpretation of claim 5), comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell pass through the thermal management component (30, 70, 21), and the side avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the fluid flows out (full disclosure; P35, 39, 43, 49, 55).
Regarding claim 9, Shimizu teaches wherein the side avoidance wall 70 forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 45° (see Fig. 2b), the angle being emphasized below:

    PNG
    media_image2.png
    331
    386
    media_image2.png
    Greyscale

Alternatively, Shimizu teaches wherein the side avoidance wall 71 (see Fig. 3b) forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 60° (see Fig. 3b).
Regarding claim 10, Shimizu teaches wherein the the thermal management component (30, 70, 21) comprises “a relief mechanism” (70 is a one-way valve; has thinner portions 71, etc. in the varying embodiments) configured to be actuated when the pressure relief mechanism 14 is actuated (P35, 55), to allow at least the emissions from the battery cell 100 to be discharged through the thermal management component (30, 70, 21).
Regarding claim 11, Shimizu teaches the battery according to claim 5, further comprising: 
an exhaust passage 60 (“collection chamber”), the exhaust passage 60 (“collection chamber”) being configured to collect the emissions from the battery cell 100 and the thermal management component (30, 70, 21) when the pressure relief mechanism 14 is actuated, 
wherein [the] avoidance chamber 40 and the collection chamber 60 are isolated by the thermal management component (30, 70, 21), or the avoidance structure is in communication with the collection chamber (once 70 ruptures).
Regarding claim 13, Shimizu teaches the battery further comprising: 
a protective member (vent hole 22; protective in terms of allowing the damaging emissions to escape to protect the batteries 100 from caustic components and/or heat), wherein the protective member 22 is arranged on a side of the thermal management component (30, 70, 21) that is away from the [plurality of] battery cells 100, and the exhaust passage 60 (“collection chamber”) is arranged between (at least part of) the thermal management component (30, 70, 21) and the protective member 22 
Regarding claim 15, Shimizu teaches the battery further comprising (note the second interpretation presented in claim 2 is relied upon for the thermal management component (70, 21):  a cover body 21; a case shell 20, the case shell 20 and the cover body 30 jointly forming, in an enclosing manner, an accommodation chamber 50 (“electrical chamber”) for accommodating the plurality of battery cells 100 (Figs. 2-7).  
Regarding claim 22, Shimizu teaches wherein the thermal management component (70, 21) is a “bottom portion” of the case shell 20 (Figs. 2-11).  It is noted that top, bottom, left, right, etc. are dependent upon the orientation of the battery module 200, 210, 220, 230, 300, 310 (“battery”) wherein the claim does not define “bottom” relative to any other entity such that many interpretations exist.  Thus, in the instance the battery module is installed with the opposite orientation than that illustrated, the thermal management component (70, 21) would be a “bottom portion” of the case shell 20 as claimed in the same way that thermal management component 13 is a bottom portion 112a of case shell 112 (see Fig. 3 of the instant disclosure; i.e., they can be separate entities).  
Shimizu further discloses the case shell 20 further comprises a “side portion” (rib 24), the side portion being integrated or arranged inside the case shell 20 as illustrated (see at least Fig. 2).
            Regarding claim 25, Shimizu teaches wherein the [at least one] battery cell 100 (Fig. 1) further comprises a battery case 7 (“housing”) having an opening and enclosed by a plurality of walls (i.e., at least the top wall , bottom wall, and cylindrical wall as illustrated – Fig. 1), and a terminal plate 8 (“cover plate”) for closing the opening, and wherein the pressure relief mechanism 14 is arranged [at least indirectly] on at least one of the plurality of walls.  
Regarding claim 26, Shimizu teaches wherein an outer surface of the pressure relief mechanism 14 is recessed into an outer surface of the at least one wall (Fig. 1).
Regarding claim 27, Shimizu teaches wherein the pressure relief mechanism 14 is arranged at (in, on, or near) a corner portion (i.e,. see top right corner in Fig. 1) between two adjacent walls (cylindrical wall and top wall) of the plurality of walls.  
Regarding claim 28, Shimizu teaches wherein there is release valve 14 (“a pressure relief mechanism”) and additionally opening portion 8a formed in terminal plate 8 that provides “a pressure relief mechanism” in that the gas is allowed to escape; thus Shimizu teaches that the number of the pressure relief mechanisms is multiple (14, 8a), the plurality of relief mechanisms (14, 8a) being arranged (indirectly) on one of the plurality of walls (i.e., at least the cylindrical wall), or the plurality of pressure relief mechanisms being arranged (indirectly) on at least two of the plurality of walls (Fig. 1).

Claim Rejections - 35 USC § 103
6.	The rejection of claims 1, 3, 5, 10-11, 13-14, and 25-28 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) is maintained.
As previously noted, the reference to Chu et al. (CN 209401662) is eligible as prior art under 35 U.S.C. 102(a)(1) with a publication date of 09-17-2019.  It is noted that there are no common inventors among the instant application and the '662 application.  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 1, Chu teaches a battery 1 (Figs. 1-9, entire disclosure relied upon) comprising: 
a plurality of battery cells 10, at least one battery cell of the plurality of battery cells 10 comprising: 
an explosion-proof valve 100 (“pressure relief mechanism”); and 
terminals (not labeled, but so routine as to be immediately apparent and understood by one skilled in the art) at the opposite side from the explosion-proof valve 100 (“pressure relief mechanism”).
Chu does not explicitly teach, “…a bus component configured to electrically connect the plurality of battery cells, wherein the pressure relief mechanism and the bus component are respectively arranged on different sides of the at least one battery cell, such that emissions from the at least one battery cell are discharged in a direction away from the bus component when the pressure relief mechanism is actuated.”  
In the same field of endeavor, Aikata teaches analogous art of an energy storage module (“battery”) (Figs. 5-6), comprising: a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising a rupture valve 6 (“pressure relief mechanism”) (P73; Figs. 1-4); and a bus component 32 configured to electrically connect the plurality of battery cells 1 in series (P98; Figs. 5-6), wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon), wherein Aikata teaches the benefits of arranging the rupture valve 6 (“pressure relief mechanism”) on the opposite side from the terminals 4, 5 and bus bar 32 (P28, 83-84).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery 1 of Chu such that it includes a bus component (i.e., the bus bar 32 of Aikata) configured to electrically connect the plurality of cells via the illustrated terminals in order to provide an electrically operative battery module connected in series that intrinsically increases the current thereof [note that without such the battery block would not be operative; the configuration being entirely standard and routine in the art], wherein given the location of the illustrated terminals and explosion-proof valve 100 (“pressure relief mechanism”) that are located on opposite sides from another of Chu, the modification thereof provides for the claimed feature of lines 8-11, wherein Aikata further teaches the configuration and technique are known in the art, and provide the beneficial results detailed in P28, 83-84.
Furthermore regarding claim 1, Chu teaches a thermal management component (at least 20, 21, 22, 26) disposed opposite to the pressure relief mechanism 100 (Fig. 6), and the thermal management component (20, 21, 22, 26) is configured to accommodate a fluid (see cavity structure 21) to adjust temperatures of the plurality of battery cells given the “high-temperature and high-pressure gas” is exhausted by the explosion-proof valve and collected into the cavity structure formed by the thermal management component and exhausted (20, 21, 22, 26) (abstract) such that the temperatures of the battery cells are intrinsically lowered (“adjusted”) by the use thereof (i.e., “configured to adjust the temperatures of the plurality of the battery cells” as claimed).
Regarding claim 2, Chu teaches the the thermal management component (20, 21, 22, 26) being configured to be damaged (first seal 26 breaks) when the pressure relief mechanism 100 is actuated, such that the emissions from the at least one battery cell pass through the thermal management component (at least 20, 21, 22, 26) (entire disclosure).  
Regarding claim 3, Chu teaches wherein the thermal management component (20, 21, 22, 26) is configured to be damaged (first seal 26 breaks) when the pressure relief mechanism is actuated, such that the fluid flows out [of the battery and into cavity 21; alternatively, see exhaust passage 240 that has another valve such that the gas (“fluid”) is discharged outside battery box body 2).    
Regarding claim 5, Chu teaches wherein the thermal management component further comprises: 
an avoidance structure 200, the avoidance structure 200 being configured to provide a space for allowing the pressure relief mechanism 100 to be actuated (Figs. 8-9), and 
wherein the thermal management component (at least 20, 21, 22, 26) is attached to the plurality of battery cells 10 to form an avoidance chamber (i.e., the through-hole portion formed by 200) between the avoidance structure 200 and the pressure relief mechanism 100, or the avoidance structure 200 is a through hole penetrating the thermal management component (20, 21, 22, 26) (i.e., it penetrates 20).  
Regarding claim 10, Chu teaches wherein the thermal management component (20, 21, 22, 26) comprises a relief mechanism (seal 26) configured to be actuated when the pressure relief mechanism is actuated, to allow at least the emissions from the battery cell 10 to be discharged through the thermal management component (20, 21, 22, 26). 
Regarding claim 11, Chu teaches the battery according to claim 5, further comprising: 
3 of 8a collection chamber (cavity 21), the collection chamber being configured to collect the emissions from the battery cell 10 and the thermal management component (20, 21, 22, 26) when the pressure relief mechanism is actuated, 
the avoidance structure 200 is in communication with the collection chamber 21 (Figs. 8-9).  
Regarding claim 13, Chu teaches the battery further comprising: a protective member (exhaust passage 240), wherein the protective member (exhaust passage) is arranged on a side of the thermal management component (20, 21, 22, 26) that is away from the [plurality of] battery cells 10, and the collection chamber 21 is arranged between the thermal management component (20, 21, 22, 26) and the protective member (exhaust passage 240).
Regarding claim 14, Chu teaches the battery further comprising: 
a sealing member (one-way valve) arranged between the thermal management component (20, 21, 22, 26)  and the protective member (exhaust passage) 240 to seal the collection chamber 21.  
Regarding claim 25, Chu teaches wherein the [at least one] battery cell 10 further comprises a housing (illustrated in Figs. 2-4) including a plurality of walls, and wherein the pressure relief mechanism 100 is arranged on at least one of the plurality of walls.  
	Chu does not explicitly teach the details of the housing of the at least one battery cell 10 and that it is constructed in the manner of having an opening enclosed by the plurality of walls that is then closed by a cover plate.  The configuration is a standard configuration in the prior art as taught by Aikata (Figs. 3-4; P24, 32).
	Thus, the selection of a known housing (that of Aikata) for the housing of battery cell 10 of Chu is considered prima facie obvious given the selection of a known entity based on its suitability of  its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 26, Chu teaches wherein an outer surface of the pressure relief mechanism 100 is flush with an outer surface of the at least one wall (see Fig. 7).
Regarding claim 27, Chu teaches wherein the pressure relief mechanism 100 is arranged at (broadly defined as “in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (illustrated in Fig. 4).
Regarding claim 28, Chu fails to disclose [the at least one battery cell] comprises a   plurality of pressure relief mechanisms 100, the plurality of pressure relief mechanisms 100 being arranged on one of the plurality of walls, or the plurality of pressure relief mechanisms being arranged on at least two of the plurality of walls.  The court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI-B).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate the plurality of pressure relief 100 and arrange it in either of the claimed locations (only locations possible) given the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI-B).

7.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208) is maintained.
Regarding claim 4, Chu teaches wherein the thermal management component (at least 20, 21, 22, 26) comprises: 
a first plate 20, the first plate 20 being attached to the plurality of battery cells 10 (Figs. 8-9);
a second plate 22, the second plate 22 being arranged on a side of the first plate 20 that is away from the plurality of battery cells 10; and 
2 48a cavity structure 21 (“flow channel”), the flow channel 21 being formed between the first plate 20 and the second plate 20 for allowing the fluid to flow in the flow channel 21.  
Chu is silent as to the materials utilized for first plate 20 and second plate 22 or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate 20 and second plate 22 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof providing the predictable result of allowing heat from the batteries to be thermally conducted away from the module via the module components.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

8.	The rejection of claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1, 2, and 5 above, and further in view of Shimizu et al. (US 2013/0095356) is maintained.
Regarding claims 6 and 9, Chu fails to disclose the features presented.  In the same field of endeavor, Shimizu is directed to a battery module with analogous features including at least one battery 100 with a pressure relief mechanism 14, a thermal management component (70, 30, 21) including one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being configured to provide a space for allowing the pressure relief mechanism 14 to be actuated (illustrated in Figs. 2a-2b), wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14 (claim 5); wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell pass through the thermal management component (30, 70, 21), and the side avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the fluid flows out (full disclosure; P35, 39, 43, 49, 55) (claim 6); and wherein the side avoidance wall 70 forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 45° (see Fig. 2b), the angle being emphasized below (claim 9):

    PNG
    media_image2.png
    331
    386
    media_image2.png
    Greyscale

Alternatively, with respect to claim 9 Shimizu teaches wherein the side avoidance wall 71 (see Fig. 3b) forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 60° (see Fig. 3b).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the structure as presented in claims 6 and 9 that is a known configuration taught by Shimizu detailed above for a gas discharge structure of vented batteries to the analogous configuration of Chu in order to provide the predictable results of allowing for the presence of connection passage 40 (“avoidance chamber”) which allows independent communication between the associated one of the batteries and the exhaust passage 60, along with the use of plate 30 which achieves hermetic isolation of the accommodation section 50 from the exhaust passage and the sealing of connection passages 40 (P43-44).   

9.	The rejection of claims 15 and 22 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Yoo et al. (US 2020/0083575) is maintained.
Regarding claim 15, Chu teaches the battery 1 further comprising: a case shell 22 that forms an electrical chamber for accommodating the plurality of battery cells (see Figs. 2, 5, and 8).  Chu fails to disclose a cover body that jointly forms the electrical chamber with the case shell 2.  In the same field of endeavor, Yoo teaches analogous art of a battery module including tray 200 (analogous to case shell 22 of Chu) that is paried with tray cover 500 (“cover body”) to jointly form the electrical chamber accommodating the batteries 100, wherein Yoo teaches that the batteries 100 are protected from the outside by tray 200 and cover 500 (P46; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery module of Chu with the tray cover 500 (“cover body”) such that it pairs with case shell 22 given Yoo teaches such a configuration is known and provides the predictable result of protecting the batteries 100 from the outside (P46).
Regarding claim 22, Chu teaches wherein the thermal management component (20, 21, 22, 26) is a bottom portion of the case shell 22, and the case shell 22 further comprises a side portion (illustrated ridges in Fig. 8), wherein the side portion is integrated or arranged inside the case shell (Figs. 8-9).  

10.	The rejection of claims 58 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) and Yoo et al. (US 2020/0083575) as applied to at least claim 15 above, and further in view of Kato et al. (US 2017/0301965) is maintained.
Regarding claim 58, the combination of references provides for the cover body 500 (of Chu) to be adjacent to the top of the cells and bus component of Chu as modified by Aikata; however, none of the references teaches that the distance between the cover body 500 and the bus bar/tops of the cells is less than 2 mm as claimed.  In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 500 and the battery 10 (including bus component 32 located on the top surface thereof) of modified Chu given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

11.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208) is maintained.
Regarding claim 4, Shimizu teaches wherein the thermal management component comprises: 
a first plate (either of 30 or 70), the plate being attached to the plurality of battery cells 100;
a second plate (21), the second thermally conductive plate being arranged on a side of the first plate (30 or 70) that is away from the battery cells 100 (Figs. 2, 3a, 4a, 5, 8, 10); and 
an exhaust passage 60 (“flow channel”), the exhaust passage 60 (“flow channel”) being formed between the first plate (either 30 or 70) and the second plate (21) for allowing the fluid to flow in the exhaust passage 60 (“flow channel”) (entire disclosure).
Shimizu is silent as to the materials utilized for first plate (30 or 70) and second plate (21) and/or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate (30 or 70) and second plate 21 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof providing the predictable result of allowing heat from the batteries to be thermally conducted away from the module via the module components.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

12.	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, 5, 11, and 13 above, and further in view of Kruger (US 2018/0047959) is maintained.
Regarding claim 14, Shimizu fails to disclose the battery further comprises a sealing member arranged between the thermal management component  (30, 70, 21) and the protective member (vent hole 22) to seal the exhaust passage 60 (“collection chamber”).
In the same field of endeavor, Kruger teaches analogous art of a battery module with a gas exhaust system in which a self-closing, one-way pressure relief valve 128 (“sealing member”) is located in opening of the rear of duct (i.e., analogous to vent hole) that collects discharge gases from a plurality of battery cells (Fig. 2; P17-19), wherein the valve 128 prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide vent hole 22 (“protective member”) of Shimizu with a self-closing, one-way pressure relief valve 128 (“sealing member”) given Kruger teaches an analogous configuration with said features, wherein the use of valve 128 in said location prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).

13.	The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above is maintained.
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown).  The courts have held the following:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Thus, it is considered an obvious expedient to determine the appropriate thickness of the relevant components, and thus the distance between and among the relevant components such that each may satisfactorily provide the functions intended for each while minimizing cost and the use of unnecessary materials.  Therefore, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable thicknesses and/or distances therebetween of the components in order to provide a battery module with each component satisfactorily providing the functions intended for each while minimizing cost and the use of unnecessary materials based on the case law above.  

14.	The alternative rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above, and further in view of Kato et al. (US 2017/0301965) is maintained.
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown.  
In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 21 and the battery 100 (including bus component  34 located on the top surface thereof) given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Double Patenting
15.	Claim 1-6, 9-11, 13-15, 22, 25-28 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,450,916 in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof).  It is noted that the prior double patenting rejection was in view of the co-pending application17/113,025; however, the claims were allowed in this application which is now the above-referenced U.S. Patent such that the double patenting rejection has been updated to reflect this occurrence.   
Claim 1 of the instant application differs from the '916 Patent independent claims (1, 19 or 20 individually) by way of the following recitations:  1) “…the bus component and the pressure relief mechanism are respectively arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharge in a direction away from the bus component when the pressure relief” and 2) “wherein the thermal management component is disposed opposite to the pressure relief mechanism.”  Each of the features are taught by Aikata (see rejection under 35 U.S.C. 102(a)(1) above, incorporated here but not repeated) and provides the beneficial results taught by Aikata at P28, 83-84, 100.
Therefore, it would have been obvious to one having ordinary skill in the art to provide the positional arrangement of, “…the bus component and the pressure relief mechanism are respectively arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharge in a direction away from the bus component when the pressure relief” as taught by Aikata to the '916 Patent independent claims in view of the beneficial results of such a configuration as taught by Aikata at P28, 83-84.  Furthermore, it would have been obvious to one having ordinary skill in the art to provide the same positional arrangement of the thermal management component relative to the pressure relief mechanism as taught by Akita in order to effectively cool the cell cells as taught by Akita (P100).
The dependent claims of the instant application are found in the '916 Patent claims and are accordingly rejected under this heading.    

Response to Arguments
16.	Applicant's arguments filed 10/21/2022 with respect to the prior Office Action prior art rejections have been fully considered but they are not persuasive. Applicant’s comments are reproduced below with subsequent Examiner response sections that are respectfully submitted.
	1)  It can be seen that the rupture valve 6 and the cooling member 33 of Aikata are only arranged on different walls of the case 2. Specifically, the rupture valve 6 is arranged opposite to the rear wall 10 of the energy storage device 1, la, and the cooling member 33 is arranged opposite to the bottom wall 7 of the energy storage device 1, 1la. That is, the rupture valve 6 and the cooling member 33 are not disposed opposite to each other. In contrast, the thermal management component disposed opposite to the pressure relief mechanism, as recited in claim 1, is shown in FIG. 8 of the present application as an example.

Response:  As noted in the rejection of record:  Figure 6 is reproduced below with the pressure relief mechanism 6 circled and illustrated on a top side of the energy storage module (“battery), with the cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6 (i.e., on the other side (the bottom side of Fig. 6)).

    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

The phrase “opposite to” may be defined as “situated or being on the other side or at each side of something between” [American Heritage® Dictionary of the English Language, Fifth Edition. (2011); Retrieved December 16 2022 from https://www.thefreedictionary.com/opposite+to].  Accordingly, Aikata teaches the claimed feature of “a thermal management component disposed opposite to the pressure relief mechanism.”  Accordingly, without further clarifying claim language to capture what is illustrated in Fig. 8 of the instant application from the arrangement shown in Fig. 6 of Aikata, the rejection is maintained.
	2)  Furthermore, Aikata also fails to disclose the newly added features of claim 1.  Therefore, Aikata fails to disclose at least the following feature of claim 1: the battery further comprises a thermal management component disposed opposite to the pressure relief mechanism, the thermal management component is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells. 

	Response:  Aikata teaches the feature at P100, reproduced below:
	

    PNG
    media_image3.png
    150
    426
    media_image3.png
    Greyscale


	3) Regarding Shimizu, Shimizu teaches "When a failure occurs in at least one of the batteries 100, gas is released from the opening portion 8a of the battery 100 experiencing the failure, and accordingly, in the connection passage 40 of the battery 100 experiencing the failure, a pressure in the portion facing the battery 100 exceeds a pressure in the portion facing the exhaust passage 60, thereby causing the associated one-way open valve 70 to open" (see paragraph [0040] of Shimizu). From this disclosure, it can be known that Shimizu only reduces the thermal influence of the high-temperature gas discharged from the battery 100 on the neighboring batteries 100 by discharging the gas discharged from the battery 100 to the exhaust passage 60. 
In contrast, in claim 1, the thermal management component is configured to accommodate the fluid to adjust the temperature of the plurality of battery cells. Thus, Shimizu and claim 1 have different features for adjusting the temperature of the plurality of battery cells, respectively. 
 	The Examiner further considers that the gas released by the abnormal battery of Shimizu is equivalent to the "fluid" of claim 1. Applicant respectfully disagrees with the Examiner in this regard, based on at least the following reasons. 
The fluid in claim 1 and the gas released by the abnormal battery in Shimizu are two different concepts. The fluid is accommodated in the thermal management component to adjust the temperature of the plurality of battery cells. The gas released by the abnormal battery of Shimizu is to be discharged. Since the gas released from the abnormal battery 100 is a high- temperature gas, if the released gas is accommodated in the flat plate 30, the one-way open valve 70 and the lid 21 (or the one-way open valve 70 and the lid 21) as recited in claim 1, problems such as explosion of the battery 100 will occur, which seriously affects the performance of the battery. This is contrary to the technological problems to be solved by claim 1. 
Thus, the gas emitted by the abnormal battery 100 cannot be reasonably equated to the "fluid" in claim 1. 
Therefore, Shimizu fails to teach or suggest at least the features of "the thermal management component is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells". 

	Response:  Respectfully, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claimed subject matter is fully anticipated by Shimizu as analyzed below.
	“A fluid” as claimed may be a liquid or a gas; this is both the ordinary meaning of the term as well as the definition provided within the instant disclosure (P131 of the PGPUB).  Accordingly, there is no reason that the discharged gas of Shimizu cannot read on “a fluid” as claimed.  Moreover, it is noted that that the battery or thermal management component of the battery within the claim is not actually required to include/comprise a fluid; instead, the claim recites that the thermal management component is configured to accommodate a fluid (i.e., has a space/structure capable of such).  Accordingly, it matters not what the specific fluid is (gas, liquid, etc.) given the language is drawn to a capability/configuration of the thermal management component, versus a thermal management component comprising a fluid.
“Accommodate” is defined as “providing space for” (Google define feature) and is not subject to any time period constraint.  It appears Applicant’s argument hinges on the fact that the emission gas (i.e., the fluid as claimed) of Shimizu, after being accommodated by the thermal management component [30, 70, 21 – first interpretation or just 70, 21- second interpretation] to adjust temperatures of the plurality of battery cells, is subsequently discharged (via 22), thereby rending Shimizu as allegedly incapable of reading on the feature claimed.  The Examiner disagrees.  If the feature claimed was that, “…the thermal management component is configured to permanently accommodate a fluid” then the argument would be persuasive as the discharged emission gas of Shimizu is not permanently accommodated by the thermal management component.  Note this is not recommended claim language as this does not appear supported on the basis of P143 of the instant PGPUB which teaches that the thermal management component may be damaged such that the fluid flows out (P143) (i.e., the fluid is not permanently accommodated); the above is for discussion purposes only to demonstrate how “accommodate” is not time sensitive.  
Thus, the thermal management component [30, 70, 21 – first interpretation or just 70, 21- second interpretation] of Shimizu provides space for (i.e., is configured to accommodate) discharged gas (“a fluid”) of the cells released due to pressure increased in the battery.  The temperatures of the plurality of battery cells are intrinsically lowered (“adjusted”) given the release of pressure (i.e., the ideal gas law of PV=nRT:  when pressure goes down, so does temperature) achieved by way of the thermal management component (30, 70, 21 OR 70, 21) which allows for said release of pressure and intrinsic, concurrent lowering of the temperatures of the plurality of cells.  Accordingly, the claimed feature is anticipated by Shimizu.  
	3) Regarding Chu, first of all, as stated by the Examiner, Chu does not disclose the feature "a bus component configured to electrically connect the plurality of battery cells, wherein the pressure relief mechanism and the bus component are respectively arranged on different sides of the at least one battery cell, such that emissions from the at least one battery cell are discharged in a direction away from the bus component when the pressure relief mechanism is actuated". 

	Response:  This feature is remedied by Aikata, wherein the rejection is not one of anticipation but obviousness, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Circ. 1986).  Accordingly, the feature is met by the prior art, and the argument against Chu individually cannot be a basis for a showing of nonobviousness given the rejection is based on a combination of references.
4) Secondly, with regard to the newly added features of claim 1, the Examiner considers that the upper plate 20, cavity structure 21, lower plate 22 and first seal 26 of Chu are equivalent to the thermal management component of claim 1, and Chu discloses the newly added feature of claim 1. Applicant respectfully disagrees with the Examiner in this regard, based on at least the following reasons. 
From the disclosure of paragraphs [0072]-[0073] of Chu, it can be known that the working principle of Chu is similar to that of Shimizu. By collecting the gas generated by the thermal runaway of the single cell 10 into the cavity structure 21 and discharging it to the external environment, the explosion caused by excessive pressure, which is in turn caused by the 
apid accumulation of gas in the battery pack, can be avoided. Thus, the thermal management component of Chu do[es] not accommodate fluid (Examiner emphasis), nor does it regulate the temperature of the battery cells by accommodating fluid. 
The Examiner considers the cavity structure of Chu equivalent to the thermal management component configured to accommodate the fluid of claim 1. Paragraph [0072] of Chu has clearly stated that the cavity structure 21 is used to collect and discharge the gas exhausted from the unit cell 10. The "fluid" of claim 1 and the "gas discharged from the single cell 10" of Chu are two different concepts. The "fluid" of claim 1 is configured to adjust the temperature of the battery cell, such as cooling the battery cells in the event of thermal runaway of the battery cells. 
Chu further teaches "The fluid here may be liquid or gas. The management and adjustment of the temperature may include heating or cooling the plurality of battery cells 20. For example, in the case of cooling or lowering the temperature of the battery cells 20, the thermal management component 13 is configured to accommodate a cooling fluid to lower the temperature of the plurality of battery cells 20. In this case, the thermal management component 13 may also be called a cooling component, a cooling system or a cooling plate, etc. The fluid accommodated by the thermal management component 13 may also be called a cooling medium or a cooling fluid, and more specifically, may be called a cooling liquid or a cooling gas." See paragraph [0131] of Chu. It can be seen that in the event of thermal runaway of the battery cell, the "fluid" of claim 1 is the cooling fluid, and the "gas exhausted from the single cell 10" of Chu is high temperature and high pressure gas. Thus, the fluid and the exhausted gas cannot be considered equivalent reasonably. 
Therefore, Chu does not disclose at least the features of "the thermal management component is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells". Accordingly, Applicant submits that claim 1 is patentable over the cited references. For same or similar reasons, claims 2-6, 9-11, 13-15, 22, 25-28 and 58 are also patentable. Withdrawal of the rejections is respectfully requested. 

	Response:  With respect to the second argument, the above response section to section 2 is entirely incorporated into the instant response and for the same reasons discussed in section 2 above, the above arguments are not persuasive.  
	Any additional arguments presented within the above quoted section are subsequently addressed:
As emphasized above within the arguments above, it is noted that the thermal management component as claimed is not actually required to comprise/include a fluid; it must merely be capable of accommodating such.  Accordingly, the emphasized argument is not commensurate in scope with what is required of the claim.
	The italicized section above is not clear as Chu does not have a P131 or the teaching described- it appears this is actually P131 of the instant disclosure.  Furthermore, with respect to the argument of the "fluid" of claim 1 is the cooling fluid, and the context of P131 of the instant application, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims simply recite that the thermal management component is configured to accommodate a fluid to adjust temperatures of the plurality of battery cells.  No further requirements are presented within the claims with respect to the fluid, and it is noted that the claim does not require the temperature of the plurality of cells to be cooled- just adjusted- such that the temperature of the plurality of battery cells could be warmed.  
Chu teaches a thermal management component (at least 20, 21, 22, 26) disposed opposite to the pressure relief mechanism 100 (Fig. 6), and the thermal management component (20, 21, 22, 26) is configured to accommodate a fluid (see cavity structure 21) to adjust temperatures of the plurality of battery cells given the “high-temperature and high-pressure gas” is exhausted by the explosion-proof valve and collected into the cavity structure formed by the thermal management component and exhausted (20, 21, 22, 26) (abstract) such that the temperatures of the battery cells are intrinsically lowered (“adjusted”) by the use thereof (i.e., “configured to adjust the temperatures of the plurality of the battery cells” as claimed).  Accordingly, all structure set forth within the claim is met and the above arguments presented are not persuasive.


Conclusion
17.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2016/0293926) teaches a battery (Fig. 12) comprising a plurality of cells 10, at least one of which comprises a gas release valve 17 (“pressure relief mechanism”) configured, when an internal pressure or temperature of the at least one battery cell reaches a threshold, to be actuated to release the internal pressure (P54), terminals 22, 24 and a bus component (bus bar 54) that electrically connect the plurality of cells (P88; Fig. 12), wherein the pressure relief mechanism 17 and the bus component 54 are arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharged in a direction away from the bus component when the pressure relief valve is actuated (entire disclosure), wherein Yamada teaches the benefits of arranging the gas release valve 17 and the terminals (and thus the bus bar) on opposite sides from one another (P15).  

18.	The following co-pending applications sharing at least one common inventor and the same Applicant with similar subject matter as previously identified are reproduced below:
17/113,025 (=US 2022/0013755)
17/113,038 (=US 2022/0013853)
17/113,042 (=US 2022/0013854)
17/123,092 (= US 2022/0013849)

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729